Citation Nr: 1217420	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hiatal hernia with gastroesophageal reflux disorder (GERD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from August 1996 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In the March 2009 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a May 2010 letter, the RO informed the Veteran of a Board hearing scheduled in June 2010.  He failed to appear. Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702  (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his hiatal hernia disability has increased in severity.  This disability is rated according to Diagnostic Code 7346, which provides that a 10 percent rating is assignable with two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or symptoms or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  

The Veteran's last VA examination was in July 2008.  In statements submitted since the VA examination, the Veteran has reported that his hiatal hernia symptoms include nausea and vomiting several times weekly.  The Veteran indicated that he has reported such symptoms to the physician's assistant who treated him.  In an April 2012 brief, the Veteran, through his representative, asserted that his disability has worsened since the last VA examination.  

The veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As this claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records from the Boise, Idaho VA Medical Center (VAMC).  The most recent VA treatment records associated with the Veteran's VA claims file are dated in January 2009.  As this claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA records from the Boise VAMC for treatment since January 2009. 

2.  Schedule the Veteran for a VA examination for his  hiatal hernia.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected hiatal hernia.  

3.  After completion of the above, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


